Citation Nr: 1736781	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for Meniere's syndrome.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to an initial disability rating in excess of 10 percent for left C5-C6 radiculopathy associated with degenerative disc disease of the cervical spine.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States navy from March 1983 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans law Judge (VLJ) at an April 2017 Travel Board Hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased initial disability rating for Meniere's syndrome, degenerative disc disease of the cervical spine, and left C5-C6 radiculopathy associated with degenerative disc disease of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2017, the Veteran's representative, in writing and verbally, at a Travel board hearing, requested to withdraw his appeal as to the issue of service connection for COPD.

2.  In April 2017, the Veteran's representative, in writing and verbally, at a Travel board hearing, requested to withdraw his appeal as to the issue of service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issue of entitlement to service connection for COPD.  38 U.S.C.A. §§ 7105 (a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2016).

2.  The criteria for a withdrawal of the Veteran's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issue of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 7105 (a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

After the issues of service connection for COPD and service connection for hypertension were certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the Veteran's representative in April 2017, as well as verbal notice on the record at the April 2017 Travel Board hearing, that the appellant requested to withdraw his appeals regarding the aforementioned service connection issues. 

In light of the foregoing, the appellant has withdrawn these two issues for appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of service connection for COPD and service connection for hypertension, and they are dismissed.


ORDER

The appeal for entitlement to service connection for COPD is dismissed.

The appeal for entitlement to service connection for hypertension is dismissed.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an initial rating in excess of 30 percent for Meniere's syndrome, entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine, and entitlement to an initial rating in excess of 10 percent for left C5-C6 radiculopathy associated with degenerative disc disease of the cervical spine.  See 38 C.F.R. § 19.9 (2016).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

The Veteran was last evaluated by VA for compensation purposes for his Meniere's syndrome, degenerative disc disease of the cervical spine, and left C5-C6 radiculopathy associated with degenerative disc disease of the cervical spine in May 2015.  The Veteran testified at the April 2017 hearing that his symptoms of each disability have gotten worse since his last VA examination in 2015.  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his Meniere's syndrome, degenerative disc disease of the cervical spine, and left C5-C6 radiculopathy associated with degenerative disc disease of the cervical spine.

Additionally, the cervical spine was most recently examined by VA in May 2015.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) noted the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it does not appear that the May 2015 VA examiner performed both active and passive range of motion testing of the Veteran's cervical spine.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.

As the August 2016 VA examination reports do not provide all of the information specified by Correia, this claim must be remanded for a new VA examination to obtain the information necessary to properly adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from March 2017 to the present, to include chiropractic treatment notes.  All records obtained must be associated with the record.

2.  After, and only after, completion of steps one above, schedule the Veteran t undergo VA examinations with appropriate physicians to assess the manifestations and current severity of the Veteran's claimed disabilities.

a.  For the Veteran's Meniere's syndrome:

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of his Meniere's syndrome.  All necessary tests and studies should be accomplished, and all signs and symptoms of the service-connected Meniere's syndrome with vertigo and tinnitus must be reported in detail, including all information for rating the disability under 38 C.F.R. § 4.87 , Diagnostic Code 6205 (2014).  The examiner must specifically indicate whether the Veteran experiences hearing impairment with attacks of vertigo and a cerebellar gait occurring more than once weekly, with or without tinnitus.  (The Board observes that the examiner must specifically indicate if the Veteran is experiencing a cerebellar gait).

Attention is directed to the pain log submitted by the Veteran in April 2017, documenting pain, vertigo, and tinnitus experienced by the Veteran.

b.  For the Veteran's degenerative disc disease of the cervical spine, and left C5-C6 radiculopathy associated with degenerative disc disease of the cervical spine :

The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his symptoms of his degenerative disc disease of the cervical spine.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the cervical spine.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the cervical spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any neurological abnormalities associated with the service-connected degenerative disc disease of the cervical spin, particularly of the upper extremities, should be discussed.  Attention is directed to the Veteran's complaints of pain, numbness and motor impairment in the upper extremities, as well as increased limitation of motion.  Further attention is directed to the pain log submitted by the Veteran in April 2017.  

All opinions provided for each of the disabilities examined must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


